Annual Shareholder Meeting Results: The Fund held its annual meeting of shareholders on June 30, 2016. Shareholders voted as indicated below: Affirmative Withheld Authority Diversified Income & Convertible: Election of Alan Rappaport – Class I to serve until the annual meeting for the 2019-2020 fiscal year* 0 Election of James A. Jacobson – Class II to serve until the annual meeting for the 2017-2018 fiscal year* 0 Election of Hans W. Kertess – Class I to serve until the annual meeting for the 2019-2020 fiscal year Election of William B. Ogden, IV – Class I to serve until the annual meeting for the 2019-2020 fiscal year Election of Davey S. Scoon – Class I to serve until the annual meeting for the 2019-2020 fiscal year Election of A. Douglas Eu† – Class II to serve until the annual meeting for the 2017-2018 fiscal year Election of Barbara R. Claussen† – Class III to serve until the annual meeting for the 2018-2019 fiscal year The other members of the Board of Trustees at the time of this meeting, namely, Ms. Deborah A DeCotis and Messrs. Bradford K. Gallagher, F. Ford Drummond, and James S. MacLeod continued to serve as Trustees of the Fund. * Messrs. Rappaport and Jacobson were elected by preferred shareholders voting as a separate class. All other trustees of Diversified Income & Convertible were elected by common and preferred shareholders voting together as a single class. † Interested Trustee
